DETAILED ACTION                                                                                                                                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of invention I, and claims 1-14 in the reply filed on 05/25/2022 is acknowledged. The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden. This is not found persuasive because the limitations of the non-elected method claims require a search in different class and further consideration, which is a serious burden on the examiner. Method claims in this field of art is also examined by different group of examiners. Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/30/2019, 08/21/2020, and 10/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both second support member and first support member (e.g. page 5, lines 28-29 of the original specification). Applicant should check the specification in its entirety for accuracy as this is a mere example. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first support member and the second support member have completely the same shape” as recited in claims 6 and 12 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “A coil device, wherein: comprising” in lines 1-3. For examination purpose, the limitation in question is interpreted as A coil device, comprising.” Similar clarification should be made in claims 3, 7, 9, and 13.
Regarding claims 3 and 9, Applicant should clarify what’s intended by “the first partition portion is a first wall of the first partition portion and a second wall of the first partition portion provided on an outer peripheral surface of the hollow cylindrical portion via a gap” as claimed. For examination, the first and second partition portions are provided as a wall projecting from the outer peripheral surface of the hollow cylindrical portion, and a gap exists between the first and second partition portions or the first and second walls.
Regarding claim 8, it’s not clear “the second winding portion is wound by a plurality of windings.” For examination purpose, the limitation in question is interpreted as the second winding portion is wound by a plurality of turns, or the second winding has a plurality of turns, as seen in FIG. 5 of the present invention.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (JP 3216430).
With respect to claim 1, Yang teaches a coil device (FIGs. 1-8, FIG. 3 is reproduced below), wherein: 
comprising: 
a bobbin 1 including a hollow cylindrical portion 14 (FIG. 3) and a first flange portion (right flange 11) and a second flange portion (left flange 11) disposed at both ends of the hollow cylindrical portion, and having a first partition portion 65 (reproduced FIG. 3) located between the first flange portion and the second flange portion and a second partition portion (62 reproduced FIG. 3) located between the first partition portion and the second flange portion on the hollow cylindrical portion; 
a first winding portion (larger winding portion 7, FIG. 2) wound around the outer peripheral surface of the hollow cylindrical portion provided between the first partition portion and the first flange portion (larger coil 7 is wound on groove 13 between right flange 11 and first partition portion 65); 
a second winding portion (smaller winding portion 7) wound around the outer peripheral surface of the hollow cylindrical portion provided between the first partition portion and the second flange portion, and wound around both sides of the second partition portion according to a predetermined position (para. [0018]).

    PNG
    media_image1.png
    603
    495
    media_image1.png
    Greyscale

With respect to claim 2, Yang teaches the coil device according to claim 1, wherein: 
the second partition portion has an opening portion 64 (FIG. 3 reproduced) capable of winding the second winding portion around both sides of the second partition portion at a predetermined position (para. [0018]).
With respect to claims 3 and 9, best understood in view of 35 USC 112(b) rejection, Yang teaches the coil device according to claims 1 and 2, respectively, wherein: 
further comprising a first support member 21 and a second support member 22 that are inserted into the bobbin and the first and second winding portions and disposed opposite to each other, 
the first partition portion is a first wall of the first partition portion and a second wall of the first partition portion provided on an outer peripheral surface of the hollow cylindrical portion via a gap 15, 
the first support member and the second support member are insertable into the gap between the first wall of the first partition portion and the second wall of the first partition portion to be mated to each other (para. [0034]).
With respect to claims 4 and 10, Yang teaches the coil device according to claims 3 and 9, respectively, wherein: 
the first support member and the second support member have an insulating wall (any or any combination of walls 213, 214, or 41, similar to element 42d and 44d of the present invention) extending an insulation distance between the first winding portion and the second winding portion in a direction toward a mounting surface of the coil device (paras. [0034] and [0036]).
With respect to claims 5 and 11, Yang teaches the coil device according to claims 3 and 9, respectively, wherein: 
the first support member and the second support member have an L-shaped structure (e.g. elements 214 and 213 form L-shaped structure, FIG. 4) which is interlaced with each other as viewed in a direction towards a mounting surface of the coil device (para. [0034]).
With respect to claims 6 and 12, Yang teaches the coil device according to claims 3 and 9, respectively , wherein: 
the first support member and the second support member have completely the same shape (see FIG. 4, para. [0032]).
With respect to claims 8 and 14, best understood in view of 35 USC 112(b) rejection, Yang teaches the coil device according to claims 1 and 9, respectively, wherein: 
the second winding portion is wound by a plurality of windings (see FIGs. 2 and 4, para. [0018]).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claims 3 and 9 above, in view of Folker et al. (U.S. Patent No. 9,666,355 B1).
With respect to claims 7 and 13, Yang teaches the coil device according to claims 3 and 9, respectively, wherein 
further comprising first and second core portions 5 insertable into the hollow cylindrical portion (para. [0029]). Yang does not expressly teach the first and second core portions are joined via a gap even though FIG. 2 of Yang appears to show the center leg 53 being shorter than side legs 52.
Nonetheless, Folker et al., hereinafter referred to as “Folker,” teaches a coil device (e.g. FIG. 11), wherein 
the first and second core portions 112 and 114 are joined via a gap 230 (col. 5, lines 61-66). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic gap as taught by Folker to the coil device of Yang to provide the required magnetic saturation characteristics.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837